DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a Final Action in response to a communication filed on December 29, 2021 submitting a Response to the Non-final Office Action, dated October 14, 2021, relating to U.S. Patent Application No. 16/845,729 filed on April 10, 2020. No claims have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are pending and have been examined.

      Response to Arguments

The Remarks filed by Applicant on December 29, 2021 have been fully considered.
With respect to the 35 U.S.C. § 101 rejection, Applicant asserts that the claims do not recite commercial interactions because the communications mentioned in the claims are not required to be “commercial interactions” in that claim 1 is focused on the steps that create a “private transaction exchange channel,” (Remarks, pp. 9 – 10). Examiner respectfully disagrees. The private transactional exchange channel involves exchanges of information between participants and implies commercial/business relations between the Amdocs in support of the fact that the instant claims, similar to those in Amdocs contain patentable subject matter, (Remarks, pp. 11 – 12). The 2019 PEG is now applicable, and points out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary See Section 101 rejection below). The Section 101 rejection is maintained.
With respect to the 35 U.S.C. § 103 rejection, Applicant asserts that the cited references, Patel, Felsher and Dahmani, fail to teach all of the elements of the claims, particularly that Patel does not teach anything about the creation of a private communication channel, (Remarks, p. 13). Felsher was cited for the limitation “in response to the identification of the response confirmation record, enable a private transactional exchange channel configured to allow the first participant and the second participant to exchange information.” Thus this element is taught through the combination of Patel with Felsher.  Applicant further asserts that Patel does not suggest or teach communication that is private or protected, (Remarks, p. 14). As discussed, secure communication is taught through the combination of Patel with Felsher, (See Section 103 rejection below). The Section 103 rejection are maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 16 are to a messaging system. Claims 17 – 19 are directed to a method. Claim 20 is directed to a messaging system. Therefore, on its face, each of Claims 1 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a messaging system for communications among a plurality of participants comprising a first participant, a second participant, and a third participant, the messaging system comprising a messaging server, a public database, and one or more processors configured to: in response to a channel open request from the first participant, create an open request record in the public database that corresponds to the channel open request; create an open confirmation record in the public database that corresponds to the open request record, where the open confirmation record comprises a response identifier that is associated with the second participant; identify a response confirmation record in the public database that corresponds to the open confirmation record, where the response confirmation record originated from the second participant; in response to the identification of the response confirmation record, enable a private transactional exchange channel configured to allow the first participant and the second participant to exchange information; process a plurality of messages from a sender to a recipient via the private transactional exchange channel, the sender and the recipient for each message being selected from the plurality of participants, the processing comprising, for each message: provide the message to the recipient; receive an acknowledgment from the recipient; provide the acknowledgment to the sender; and create a message record in the public database based on the message and the acknowledgment. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves exchanging and recording messages among participants which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 17 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a messaging system for communications among a plurality of participants comprising a first participant, a second participant, and a third participant, the messaging system comprising a messaging server, a public database, and one or more processors configured to: in response to a channel open request from the first participant, create an open request record in the public database that corresponds to the channel open request; create an open confirmation record in the public database that corresponds to the open request record, where the open confirmation record comprises a response identifier that is associated with the second participant; identify a response confirmation record in the public database that corresponds to the open confirmation record, where the response confirmation record originated from the second participant; in response to the identification of the response confirmation record, enable a private transactional exchange channel configured to allow the first participant and the second participant to exchange information; process a plurality of messages from a sender to a recipient via the private transactional exchange channel, the sender and the recipient for each message being selected from the plurality of participants, the processing comprising, for each message: provide the message to the recipient; receive an acknowledgment from the recipient; provide the acknowledgment to the sender; and create a message record in the public database based on the message and the acknowledgment. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the public database is a distributed ledger), Claims 3 and 10 (the public database is a blockchain),  Claim 4 (identify a channel close record and a close confirmation record in the public database that each correspond to the private transactional exchange channel; and Atty. Docket No. 0141327.073051922 Applicant: Blockadoc, LLC in response to identification of the close confirmation record, disable the private transactional exchange channel and create an exchange termination record in the public database that corresponds to the close confirmation record), Claim 5 (verify a channel close hash value of the channel close record, the exchange termination record includes a final hash value that is based on the channel close hash value, and the channel close hash value is configured to allow an audit process to verify each of a plurality of hash values, in sequence, including the open request hash value), Claim 6 (verify a channel close hash value of the channel close record, the exchange termination record includes a final hash value that is based on the channel close hash value, and the channel close hash value is configured to allow an audit process to verify each of a plurality of hash values, in sequence, including the open request hash value.), Claim 7 (an audit server configured to: receive an audit request comprising: identification of an audited message record in the public database; an audited message that is associated with the audited message record; the prior message hash value that is associated with the audited message record; and the public message hash value that is associated with the audited message record; recalculate, based on the prior message hash value and the public message hash value, a plurality of hash values, in sequence, starting from the audited message record and ending at a close confirmation record; and where a recalculated final hash value matches a final hash value that is associated with the close confirmation record, provide an indication that the content of the audited message is accurate), Claim 8 (the content of the audited message comprises: a message body; a time of receipt; and a transaction identifier), Claim 9 (the content of the audited message comprises: a message body; a time of receipt; and a transaction identifier), Claim 11 (the configurations of at least one of the one or more processors are comprised of a plurality of smart contracts that are stored in the blockchain database), Claim 12 ( verify an open request hash value from the open request record; create the open confirmation record to include a confirmation hash value that is based on the open request hash value; verify a response confirmation hash value of the response confirmation record; and create each message record to include a public message hash value that is based on: the response confirmation hash value, when that message is a first message of the plurality of messages; and a prior message hash value, when that message is not the first message of the plurality of messages), Claim 13 (the messaging server is administrated by a health information exchange entity, the first participant is a health service provider, and the second participant is a health service payment provider), Claim 14 (the health information exchange entity and the health service provider are not legally related entities), Claim 15 (a first participant server that is associated with the first participant, wherein the first participant server is configured to: send the channel open request to the messaging server and create the open request record in the public database; send or receive the plurality of messages via the private transactional exchange channel; and create one or more of the channel close record and the close confirmation record in the public database), Claim 16 (communicate with the private transactional exchange channel via an exchange interface; identify an electronic message that is associated with the enabled private transactional exchange channel, but is received via a channel other than the private transactional exchange channel; and convert and transmit the electronic message to the messaging server via the private transactional exchange channel), Claim 18 (identifying a channel close record and a close confirmation record in the public database that each correspond to the private transactional exchange channel; in response to identification of the close confirmation record, disabling the private transactional exchange channel and create an exchange termination record in the public database that corresponds to the close confirmation record; and verifying a channel close hash value of the channel close record, wherein: the exchange termination record includes a final hash value that is based on the channel close hash value, and the channel close hash value is configured to allow an audit process to verify each of a plurality of hash values, in sequence, including the open request hash value) and Claim 19 (plurality of messages comprises a first message and one or more subsequent messages, and each subsequent message includes: a transaction identifier that identifies the private transactional exchange channel; a message body; a prior message hash value; a current message hash value that is based on the transaction identifier, the message body, and the prior message hash value; and wherein the public message hash value is based on the prior message hash value and the current message hash value) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 10 and 12 -20 are rejected under 35 U.S.C. 103 as being anticipated by Patel, US 2020/0058381 A1, (“Patel”), in view of Felsher et al., US 9,419,951  B1, (“Felsher”).

Claim 1:
Patel teaches:
A messaging system for communications among a plurality of participants comprising a first participant, a second participant, and a third participant, the messaging system comprising a messaging server, a public database, and one or more processors configured to: (See Patel, Par. 30 (Systems and methods are disclosed for monitoring, recording, verifying, auditing, making suggestions by applying deep learning and artificial intelligence technology, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. The system and method use a plurality of devices, such as client computers, servers, mobile devices, computing devices, storage systems, and other handheld electronic devices for accomplishing the functions performed.))

in response to a channel open request from the first participant, create an open request record in the public database that corresponds to the channel open request; (See Patel, Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 92 (The Control Manager 410 may be programmed with rules and conditions. For example, one of the condition may be that the request for verification for a patient to determine whether their health plan covers a referral to the Specialist needs to be sent within X days, e.g. 12 hours, 1 day, 3 days, or other time frames.))

create an open confirmation record in the public database that corresponds to the open request record, where the open confirmation record comprises a response identifier that is associated with the second participant; (See Patel, Par. 116 (However, if at 713, the laboratory determines that an authorization for the test is required, then at 717, an authorization request is sent to the Payer and once it is authorized at 721, the test is performed at 715.), Par. 117 (Referring back to Step 705, there may be cases in which the Primary Care physician may refer the Patient to a specialist. In such cases, Steps 719, 717, and 721 may be followed to get authorization from the Payer for the Patient to be able to see the Specialist, the cost of which would be approved by the Payer. The Payer would essentially be
following the rules and conditions in the Patient's health plan to determine if cost of such a Specialist or service is covered by the health plan. If approved and authorized, then the Patient may be booked for a Specialist appointment at 723))
process a plurality of messages from a sender to a recipient via the private transactional exchange channel, the sender and the recipient for each message being selected from the plurality of participants, the processing comprising, for each message: (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
provide the message to the recipient; (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
receive an acknowledgment from the recipient; (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
provide the acknowledgment to the sender; and (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
create a message record in the public database based on the message and the acknowledgment. (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Patel does not expressly disclose, however, Felsher teaches: 
identify a response confirmation record in the public database that corresponds to the open confirmation record, where the response confirmation record originated from the second participant; (See Felsher, Col. 20 lines 27 – 37 (The Authentication Database 13 may, for example, provide a means for definitively identifying the User 20, and/or, in the case of a medical record, the identity of the patient who consults the User 20, who is, for example, a health care professional. This identification may be based on a Public Key Infrastructure, biometric identifiers, passwords and/or personal identification numbers (PIN), or other known means. The Intermediary 10 may therefore provide a persistent association of the User 20 and/or a patient in its records, which facilitates accounting, application of rules, recalling of data from a database, etc.))

in response to the identification of the response confirmation record, enable a private transactional exchange channel configured to allow the first participant and the second participant to exchange information; (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like
manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intern1ediary, without in the process disclosing the private information to the intermediary.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches: 
the public database is a distributed ledger. (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 3:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches: 
the public database is a blockchain. (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 4:
Patel and Felsher teach each and every element of Claim 1 above.
Patel does not expressly disclose, however Felsher teaches: 
the one or more processors are further configured to: identify a channel close record and a close confirmation record in the public database that each correspond to the private transactional exchange channel; and (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like
manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intermediary, without in the process disclosing the private information to the intermediary.))

in response to identification of the close confirmation record, disable the private transactional exchange channel and create an exchange termination record in the public database that corresponds to the close confirmation record. (See Felsher,  Col. 26, lines 35 -37 (Intermediary 10 conducts 603 an optional accounting, implements rule and/or role based restrictions, and logs the transaction), lines 41 – 45 (The User 20 also defines 605 the nature of the desired transaction, for example uploading or downloading a Data Record. The Intermediary 10 then communicates 606 with a third party, e.g., the Data Repository 30), Fig. 6 (Once the data record has been transferred the interaction between the user and intermediary is stopped.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5:
Patel and Felsher teach each and every element of Claim 4 above.
Patel does not expressly disclose, however, Felsher teaches: 
the one or more processors are further configured to verify a channel close hash value of the channel close record, the exchange termination record includes a final hash value that is based on the channel close hash value, and  (See Felsher,  Col. 26, lines 35 -37 (Intermediary 10 conducts 603 an optional accounting, implements rule and/or role based restrictions, and logs the transaction), lines 41 – 45 (The User 20 also defines 605 the nature of the desired transaction, for example uploading or downloading a Data Record. The Intermediary 10 then communicates 606 with a third party, e.g., the Data Repository 30), Fig. 6 (Once the data record has been transferred the interaction between the user and intermediary is stopped.)) 

the channel close hash value is configured to allow an audit process to verify each of a plurality of hash values, in sequence, including the open request hash value. (See Felsher, Col. 9, lines 46 – 50 (one embodiment of the present invention, each use of a record may trigger an accounting/audit event, thus allowing finely granular transactional records, that may reduce the risks of security and privacy breach in connection with record transmission.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Patel and Felsher teach each and every element of Claim 5 above.
Patel does not expressly disclose, however, Felsher teaches: 
the plurality of messages comprises a first message and one or more subsequent messages, and each subsequent message includes: a transaction identifier that identifies the private transactional exchange channel; a message body; a prior message hash value; a current message hash value that is based on the transaction identifier, the message body, and the prior message hash value; and wherein the public message hash value is based on the prior message hash value and the current message hash value.  (See Felsher, Col. 19, lines 44 – 53 (When data is added to the Encrypted Record Database 31, it may be advantageous to provide the User 20 with a confirmation comprising a hash function performed on the received data, either in its Composite Session Key format (allowing immediate verification by the User 20) or in its Record Key format (allowing persistent verification of the transaction), or both.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Patel and Felsher teach each and every element of Claim 5 above.
Patel further teaches:  
an audit server configured to: receive an audit request comprising: identification of an audited message record in the public database; (See Patel, Par. 39 (The system uses unique approaches to retrieve claims from the central database. A sample size from the retrieved set of claims is then screened and selected to be audited based on a plurality of factors. A pass/fail result is then produced. The system then produces an audit note and summary of the audit.))

an audited message that is associated with the audited message record; (See Patel, Par. 39 (The system uses unique approaches to retrieve claims from the central database. A sample size from the retrieved set of claims is then screened and selected to be audited based on a plurality of factors. A pass/fail result is then produced. The system then produces an audit note and summary of the audit.))

the prior message hash value that is associated with the audited message record; and (See Patel, Par. 40 (Additional features of the present invention include allowing legacy systems to use the centralized storage and blockchain concepts.))  

the public message hash value that is associated with the audited message record; (See Patel, Par. 40 (Additional features of the present invention include allowing legacy systems to use the centralized storage and blockchain concepts.))  


recalculate, based on the prior message hash value and the public message hash value, a plurality of hash values, in sequence, starting from the audited message record and ending at a close confirmation record; and (See Patel, Par. 40 (Additional features of the present invention include allowing legacy systems to use the centralized storage and blockchain concepts.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

where a recalculated final hash value matches a final hash value that is associated with the close confirmation record, provide an indication that the content of the audited message is accurate.  (See Patel, Par. 40 (Additional features of the present invention include allowing legacy systems to use the centralized storage and blockchain concepts.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 8:
Patel and Felsher teach each and every element of Claim 7 above.
Patel further teaches: 
the content of the audited message comprises: a message body; a time of receipt; and a transaction identifier.  (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 9:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches: 
the public database is configured so that each record created in the public database is immutable.  (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of
the previous block.))

Claim 10:
Patel and Felsher teach each and every element of Claim 9 above.
Patel further teaches: 
the public database comprises a blockchain database. (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 12:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches: 
the one or more processors are further configured to: verify an open request hash value from the open request record; (See Patel, Par. 116 (However, if at 713, the laboratory determines that an authorization for the test is required, then at 717, an authorization request is sent to the Payer and once it is authorized at 721, the test is performed at 715.), Par. 117 (Referring back to Step 705, there may be cases in which the Primary Care physician may refer the Patient to a specialist. In such cases, Steps 719, 717, and 721 may be followed to get authorization from the Payer for the Patient to be able to see the Specialist, the cost of which would be approved by the Payer. The Payer would essentially be following the rules and conditions in the Patient's health plan to determine if cost of such a Specialist or service is covered by the health plan. If approved and authorized, then the Patient may be booked for a Specialist appointment at 723))

create the open confirmation record to include a confirmation hash value that is based on the open request hash value; (See Patel, Par. 116 (However, if at 713, the laboratory determines that an authorization for the test is required, then at 717, an authorization request is sent to the Payer and once it is authorized at 721, the test is performed at 715.), Par. 117 (Referring back to Step 705, there may be cases in which the Primary Care physician may refer the Patient to a specialist. In such cases, Steps 719, 717, and 721 may be followed to get authorization from the Payer for the Patient to be able to see the Specialist, the cost of which would be approved by the Payer. The Payer would essentially be following the rules and conditions in the Patient's health plan to determine if cost of such a Specialist or service is covered by the health plan. If approved and authorized, then the Patient may be booked for a Specialist appointment at 723))

verify a response confirmation hash value of the response confirmation record; and  (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))

create each message record to include a public message hash value that is based on: the response confirmation hash value, when that message is a first message of the plurality of messages; and (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

a prior message hash value, when that message is not the first message of the plurality of messages. (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Claim 13:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches: 
the messaging server is administrated by a health information exchange entity, the first participant is a health service provider, and the second participant is a health service payment provider.  (See Patel, Par. 31 (The system allows bi-directional communications and transactions between a Patient, their Healthcare Provider,
the Healthcare plan provider, a Payer/Payer System, and a private, regulatory, or other government entity (hereinafter referred to as "Parties") that process and reimburse healthcare providers, insurance providers, and healthcare facilities.))

Claim 14:
Patel and Felsher teach each and every element of Claim 13 above.
Patel further teaches: 
the health information exchange entity and the health service provider are not legally related entities. (See Patel Figs. 1, 3, 4, Par. 32 (A Care Provider can be a primary physician, a doctor, a specialist, nurse, physician's assistant, clinic, laboratory, a medical facility, urgent care, hospice care, hospital, nursing home, rehabilitation center, a medical or laboratory technician or institution, pharmacy, home health care and related professionals, dentists, and other individuals or entities in the business and profession of providing medical care (collectively hereinafter referred to as "Care Provider'' or "Healthcare Provider").), Par. 35 (The centralized control manager is connected to a central database and it utilizes the central database for storing healthcare data. The centralized control manager is
operated through a processor. The processor executes instructions stored in the database and causes the centralized control manager to perform its functions.), Par. 36 (The centralized control manager is electronically and communicatively connected to the parties and allows bi-directionally communicate with the centralized control manager.))

Claim 15:
Patel and Felsher teach each and every element of Claim 1 above.
Patel further teaches:
create one or more of the channel close record and the close confirmation record in the public database. (See Patel, Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 123 (Parties 801 interact with each other and communicate to process a payment claim. For example, the member 803 receives medical care from the Healthcare Provider 805 and when the care is completed, the Healthcare Provider generates a medical code that is invoiced for payment. The payer system 807 then processes the payment in accordance with the health plan. All the transactions, communications, and events are recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Patel does not expressly disclose, however, Felsher teaches: 
a first participant server that is associated with the first participant, wherein the first participant server is configured to: send the channel open request to the messaging server and create the open request record in the public database; (See Felsher, Col. 20 lines 27 – 37 (The Authentication Database 13 may, for example, provide a means for definitively identifying the User 20, and/or, in the case of a medical record, the identity of the patient who consults the User 20, who is, for example, a health care professional. This identification may be based on a Public Key Infrastructure, biometric identifiers, passwords and/or personal identification numbers (PIN), or other known means. The Intermediary 10 may therefore provide a persistent association of the User 20 and/or a patient in its records, which facilitates accounting, application of rules, recalling of data from a database, etc.))

send or receive the plurality of messages via the private transactional exchange channel; and  (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intern1ediary, without in the process disclosing the private information to the intermediary.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Patel and Felsher teach each and every element of Claim 15 above.
Patel further teaches: 
the first participant server is further configured to: communicate with the private transactional exchange channel via an exchange interface; identify an electronic message that is associated with the enabled private transactional exchange channel, but is received via a channel other than the private transactional exchange channel; and convert and transmit the electronic message to the messaging server via the private transactional exchange channel.  (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
Claim 17:
Patel teaches: 
A method for managing communications among a plurality of participants comprising a first participant, a second participant, and a third participant, using a messaging system comprising a messaging server, a public database, and one or more processors, the method comprising: (See Patel, Par. 30 (Systems and methods are disclosed for monitoring, recording, verifying, auditing, making suggestions by applying deep learning and artificial intelligence technology, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. The system and method use a plurality of devices, such as client computers, servers, mobile devices, computing devices, storage systems, and other handheld electronic devices for accomplishing the functions performed.))

in response to a channel open request from the first participant, creating an open request record in the public database that corresponds to the channel open request; (See Patel, Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 92 (The Control Manager 410 may be programmed with rules and conditions. For example, one of the condition may be that the request for verification for a patient to determine whether their health plan covers a referral to the Specialist needs to be sent within X days, e.g. 12 hours, 1 day, 3 days, or other time frames.))

creating an open confirmation record in the public database that corresponds to the open request record, where the open confirmation record comprises a response identifier that is associated with the second participant; (See Patel, Par. 116 (However, if at 713, the laboratory determines that an authorization for the test is required, then at 717, an authorization request is sent to the Payer and once it is authorized at 721, the test is performed at 715.), Par. 117 (Referring back to Step 705, there may be cases in which the Primary Care physician may refer the Patient to a specialist. In such cases, Steps 719, 717, and 721 may be followed to get authorization from the Payer for the Patient to be able to see the Specialist, the cost of which would be approved by the Payer. The Payer would essentially be
following the rules and conditions in the Patient's health plan to determine if cost of such a Specialist or service is covered by the health plan. If approved and authorized, then the Patient may be booked for a Specialist appointment at 723))
processing a plurality of messages from a sender to a recipient via the private transactional exchange channel, the sender and the recipient for each message being selected from the plurality of participants, the processing comprising, for each message: (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
providing the message to the recipient; (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
receiving an acknowledgment from the recipient; (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
providing the acknowledgment to the sender; and (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
creating a message record in the public database based on the message and the acknowledgment.  (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Patel does not expressly disclose, however, Felsher teaches: 
identifying a response confirmation record in the public database that corresponds to the open confirmation record, where the response confirmation record originated from the second participant; (See Felsher, Col. 20 lines 27 – 37  (The Authentication Database 13 may, for example, provide a means for definitively identifying the User 20, and/or, in the case of a medical record, the identity of the patient who consults the User 20, who is, for example, a health care professional. This identification may be based on a Public Key Infrastructure, biometric identifiers, passwords and/or personal identification numbers (PIN), or other known means. The Intermediary 10 may therefore provide a persistent association of the User 20 and/or a patient in its records, which facilitates accounting, application of rules, recalling of data from a database, etc.))

in response to the identification of the response confirmation record, enabling a private transactional exchange channel configured to allow the first participant and the second participant to exchange information; (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like
manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intern1ediary, without in the process disclosing the private information to the intermediary.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Patel and Felsher teach each and every element of Claim 17 above.
Patel does not expressly disclose, however, Felsher teaches: 
identifying a channel close record and a close confirmation record in the public database that each correspond to the private transactional exchange channel; (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intermediary, without in the process disclosing the private information to the intermediary.))

in response to identification of the close confirmation record, disabling the private transactional exchange channel and create an exchange termination record in the public database that corresponds to the close confirmation record; and (See Felsher,  Col. 26, lines 35 -37 (Intermediary 10 conducts 603 an optional accounting, implements rule and/or role based restrictions, and logs the transaction), lines 41 – 45 (The User 20 also defines 605 the nature of the desired transaction, for example uploading or downloading a Data Record. The Intermediary 10 then communicates 606 with a third party, e.g., the Data Repository 30), Fig. 6 (Once the data record has been transferred the interaction between the user and intermediary is stopped.)) 

verifying a channel close hash value of the channel close record, wherein: the exchange termination record includes a final hash value that is based on the channel close hash value, and (See Felsher,  Col. 26, lines 35 -37 (Intermediary 10 conducts 603 an optional accounting, implements rule and/or role based restrictions, and logs the transaction), lines 41 – 45 (The User 20 also defines 605 the nature of the desired transaction, for example uploading or downloading a Data Record. The Intermediary 10 then communicates 606 with a third party, e.g., the Data Repository 30), Fig. 6 (Once the data record has been transferred the interaction between the user and intermediary is stopped.)) 


the channel close hash value is configured to allow an audit process to verify each of a plurality of hash values, in sequence, including the open request hash value.  (See Felsher, Col. 9, lines 46 – 50 (one embodiment of the present invention, each use of a record may trigger an accounting/audit event, thus allowing finely granular transactional records, that may reduce the risks of security and privacy breach in connection with record transmission.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Patel and Felsher teach each and every element of Claim 18 above.
Patel does not expressly disclose, however, Felsher teaches: 
the plurality of messages comprises a first message and one or more subsequent messages, and each subsequent message includes: a transaction identifier that identifies the private transactional exchange channel; a message body; 
a prior message hash value; (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

a current message hash value that is based on the transaction identifier, the message body, and the prior message hash value; and (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

wherein the public message hash value is based on the prior message hash value and the current message hash value.  (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Patel teaches: 
A messaging system comprising a messaging server, a public database, and one or more processors configured to: (See Patel, Par. 30 (Systems and methods are disclosed for monitoring, recording, verifying, auditing, making suggestions by applying deep learning and artificial intelligence technology, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. The system and method use a plurality of devices, such as client computers, servers, mobile devices, computing devices, storage systems, and other handheld electronic devices for accomplishing the functions performed.))

create a transaction start record in the public database in response to requests from a first participant and a second participant, wherein the transaction start record comprises one or more records that include a transaction identifier and a genesis hash, where the genesis hash is based on data received from the first participant; (See Patel, Par. 116 (However, if at 713, the laboratory determines that an authorization for the test is required, then at 717, an authorization request is sent to the Payer and once it is authorized at 721, the test is performed at 715. It is also contemplated that some authorization may require the patient to see a specialist and if so, the system books an appointment at 723 and the details are once recorded in the centralized database 450 and posted to the blockchain by the Control Manager 410), Par. 117 (Referring back to Step 705, there may be cases in which the Primary Care physician may refer the Patient to a specialist. In such cases, Steps 719, 717, and 721 may be followed to get authorization from the Payer for the Patient to be able to see the Specialist, the cost of which would be approved by the Payer. The Payer would essentially be following the rules and conditions in the Patient's health plan to determine if cost of such a Specialist or service is covered by the health plan. If approved and authorized, then the Patient may be booked for a Specialist appointment at 723, if not authorized then the Primary Care Physician would be notified at 725 at which point the Primary Healthcare Provider is left with the option of either re-submitting the request and explaining the need for the Patient to be seen by the Specialist or accept the denial of authorization and providing the patient alternative. The denial, the reasons for referral, the reasons for denial, along with explanations and other data communications between the Primary Healthcare Provider, Patient, Specialist, Payer, and Health Plan Provider while trying to obtain approval and authorization are once recorded in the centralized database 450 and posted to the blockchain by the Control Manager 410.)) 
receive a plurality of messages via the private transactional exchange channel, where each message in the plurality of messages is from a sender to a recipient, and for each message: (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
provide that message to the recipient; (See Patel, Par. 166 (The Machine Learning and Data Enhancement Module 1107 is part of a computing system 1180 which includes a CPU, memory storage module, I/0 Processor module, Input devices, and a standard bus, an antenna 1109, and a wired or Wifi network for communicating, receiving, and sending messages to all required parties. It is also coupled with a Display 1182 for displaying the claim or any part of the processing stages.))
receive an acknowledgment from the recipient; (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
provide the acknowledgment to the sender; and (See Patel, Par. 135 (The Present Invention overcome these issues by having the Control/Verification Manager 809 logs centrally all authorizations of the claims in the database as well as in the blockchain such that all relevant parties can review when the authorization or approval was made and determine whether such payout was proper and in accordance with the health plan associated with the member.), Par. 136 (Further, the Control/Verification Manager 809 is also capable or reviewing the authorization in context and connection with the medical plan associated with the member.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously.))
create a message record in the public database that includes the transaction identifier and a message hash based on the genesis hash, the message, and the acknowledgment; and (See Patel, Par. 82 (According to an exemplary aspect, the blockchain network 470 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 470a-470 e.), Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 91 (At Step 503, if the Patient needs to be seen by a Specialist, then the Primary Care Physician or their office sends a request to all requisite authorities to determine whether a specialist is covered by the Patient's health plan. These requisite authorities may be health plan provider, payment system, or regulatory agency. The sending of the request is logged in blockchain.), Par. 94 (Once the determination response is received, it is recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

create a transaction termination record in the public database in response to requests from the first participant and the second participant, wherein the transaction termination record comprises one or more records that include the transaction identifier and a final hash that is based on the genesis hash and a plurality of message hashes that are associated with the transaction identifier. (See Patel, Par.83 (The blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block.), Par. 123 (Parties 801 interact with each other and communicate to process a payment claim. For example, the member 803 receives medical care from the Healthcare Provider 805 and when the care is completed, the Healthcare Provider generates a medical code that is invoiced for payment. The payer system 807 then processes the payment in accordance with the health plan. All the transactions, communications,
and events are recorded into the blockchain.), Par. 139 (Once the payment authorization is made, at 907 a mail processor 813 mails out a check to the member 803. The check amount is the amount that has been authorized by the payer system previously. The amount, date, payee and payor, and other relevant details of the check as well as the mailing details are recorded into the blockchain.))

Patel does not expressly disclose, however, Felsher teaches: 
enable a private transactional exchange channel between the first participant and the second participant based on the transaction start record; (See Felsher, Col. 8 lines 15 – 22 (According to one embodiment of the invention, a user provides to the intermediary necessary transactional information relating to private information, in a manner that discloses little or no private information to the intermediary. In like manner, private information may be supplied to a user after the user has supplied necessary transactional information to the intern1ediary, without in the process disclosing the private information to the intermediary.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel discussed above, a step for identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, as taught by Felsher. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. It would have been obvious for Patel to combine the feature of identifying a response confirmation from a participant and enabling a private transactional exchange between the participants so as to enable a private, confidential exchange between participants in a healthcare transaction. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology and Felshner’s identifying a response confirmation from a participant and enabling a private transactional exchange between the participants, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being anticipated by Patel, US 2020/0058381 A1, (“Patel”), in view of Felsher et al., US 9,419,951  B1, (“Felsher”), in further view of Dahmani, US 2020/0185070 A1, (“Dahmani”).

Claim 11:
Patel and Felsher teach each and every element of Claim 10 above.
Patel and Felsher do not expressly disclose, however, Dahmani teaches: 
the configurations of at least one of the one or more processors are comprised of a plurality of smart contracts that are stored in the blockchain database. (See Dahmani, Par. 9 (The agreed upon conditions are incorporated into the logic of a computer-implemented smart contract, enabling payments to be automatically calculated and exchanged. Once the agreed upon conditions are assented to by each party, the smart contract queries patient health-related data to determine
when the conditions have been met.), Par. 15 (The patient health data and/or payment information may also be added to or written onto the contract on the various devices in the network using blockchain technology. In some embodiments, the smart contract does not initiate a payment transfer itself, but rather orders another entity (e.g., bank, healthcare provider accounting department) to make the payment.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Patel and Felsher discussed above, a step for incorporating smart contracts into the blockchain, as taught by Dahmani. Patel teaches a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology. Felsher teaches enabling a private transactional exchange between the participants It would have been obvious for Patel and Felsher to combine within a system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions which includes a private transactional exchange between participants a step for incorporating smart contracts into the blockchain so as to enable the system to automate particular healthcare transactions with smart contracts. Since the claimed invention is merely a combination of old elements, Patel’s system for monitoring, recording, verifying, auditing, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology, Felshner’s enabling a private transactional exchange between participants and Dahmani’s incorporating smart contracts into the blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/14/2022